PER CURIAM.
The final order under review awarding plaintiff attorney’s fees in an action against the insured is reversed in that no final judgment on the merits has been rendered by the trial court in the plaintiff’s favor which is necessary to activate Section 627.-428(1), Florida Statutes (1979). Insurance Company of North America v. Electric Power & Service, Inc., 384 So.2d 915 (Fla. 3d DCA 1980); American Home Assurance Company v. Keller Industries, Inc., 347 So.2d 767 (Fla. 3d DCA 1977), cert. denied, 360 So.2d 1249 (Fla.1978), cert. dismissed, 367 So.2d 1124 (Fla.1979).
Reversed and remanded.